DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 54-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Any negative limitation or exclusionary proviso must have basis in the original disclosure. See Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. See MPEP 2173.05(i).
Plus, the specification discloses indicators, such as the acid-base indicator dye litmus [0040], but the scope of the claims (non-polymeric substance) is much broader than the discussion of the invention in the original written description. The current specification does not use the genus terminology “non-polymeric” and a description of a species (e.g., litmus) does not necessarily constitute a description of a genus of which it is a part (e.g., non-polymeric substance). The species described in the specification ([0040] and [0041]) is the broadest description. Applicant has not conveyed to one of ordinary skill in the art that he/she was in possession of something more than what is described in the specification. In the current application the scope of the right to exclude is limited by the narrow disclosure. To support a rejection under the written description requirement the examiner may meet the burden by pointing to the fact that the claim reads on embodiments outside the scope of the description. In re Werthiem, 541 F.2d 257, 263-64, 191 USPQ 90, 97 (CCPA 1976).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 54-75 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over USPN 6,323,307 to Bigg.
Claims 54, 57, 63, 65, 70 and 72, Big discloses a polymer system comprised of: a packaging material configured to enclose a product; and an indicator configured to be incorporated into the packaging material and indicate exposure of the product to at least one stimulus, and wherein the indicator is configured to change color to indicate exposure to the at least one stimulus (see entire document including the abstract, column 4, line 66 through column 5, line 35, and column 22, lines 32-37).
Bigg is silent regarding specific indicator substances but does disclose that the indicator is to change color upon a change in pH (column 22, lines 32-37). The examiner takes official notice that non-polymeric acid-base pH change indicators such as litmus, thymol blue, phenol red, and methyl-orange, are all well-known pH change indicators. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the indicator from any suitable pH change indicator substance, such as claimed, because they are readily available and/or because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Claim 55, the packaging material is configured to enclose perishable food (paragraph bridging columns 4 and 5).
Claims 56, 64 and 71, the indicator is configured to be stimulated by at least one of an enzyme, air, oxygen, carbon dioxide, nitrogen, moisture, and temperature (paragraph bridging columns 21 and 22).
Claims 58, 66 and 70, the polymer system is sterilizable (paragraph bridging columns 4 and 5).

Claims 60, 68 and 75, a degradation agent is configured to be incorporated into the packaging material and increase the degradation rate of the packaging material (paragraph bridging columns 2 and 3 and column 10, lines 28-58).
Claims 61, 69 and 73, the polymer system is configured to form a film (paragraph bridging columns 4 and 5).
Claim 62, the packaging material is configured to enclose medical goods (paragraph bridging columns 4 and 5).
Claim 63, the system is configured to enclose perishable food and the indicator is configured to change color to indicate at least one of spoilage and exposure of the perishable food to at least one stimulus (abstract, column 4, line 66 through column 5, line 35, and column 22, lines 32-37).
Claim 70, the system is configured to enclose a medical good and the indicator is configured to indicate at least one of shelf life and contamination of the medical good when exposed to at least one stimulus (abstract, column 4, line 66 through column 5, line 35, and column 22, lines 32-37).
Claim 74, the packaging material is configured to be at least of vacuum formed and injection molded (paragraph bridging columns 4 and 5).

Response to Arguments
Applicant's arguments filed 11/11/2020 have been considered but are moot in view of the new ground(s) of rejection.





Conclusion
Additional Reference Cited: USPN 5,096,813 to Krumhar is cited regarding well-known pH indicators (see entire document including the abstract and column 5, lines 4-29). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789